Title: From John Adams to Andrews Norton, 13 December 1819
From: Adams, John
To: Norton, Andrews



dear Sir
Montezillo December 13th. 1819

I have now read the Christian Disciple and the Review of Mr Stuarts Letters—I congratulate Mr Channing in having so great a Master of the Subject for a Coadjestor—the Controversy has been so long continued, that, one should think it impossible to suggest any-thing new, on either side; for my part I have bestowed some attention to it, for at least seventy years, and I am so weary of it that I begin to think, that the new way of settling old Controversies is the best—You have construed the Word Logos to signify Power, but Pythagoras employed it to signify the ideas; the Intellect and the Intelligence of God; or the reason of God; however he taught that these Ideas, this intellect, this Intelligence of God, had Power over the form’s Inherent in matter, sufficient to arrange it into this grand and beautiful Universe. Plato took his Philosophy from Timeus so that I consider Pythagoras as the most Ancient Greek Philosopher from whom we can trace the Athanation Creed—But I apprehend that both the Pythagoricians and Platonicians considered the Word Logos expressing the reason Intelligence or Wisdom of God, And that reason, intelligence or Wisdom, had Power to arrange Matter into the forms of the Visible World. In the beginning was the Logos and the Logos was with God, and the Logos was God. In the first Chapter of Timeus of Locris, concerning the Soul of the World and of Nature Sections First, second, third, fourth, fifth, sixth, seventh, eighth, ninth, && you will find these ideas developed If there are any clear ideas in them. When the Pythagorician and Platonician, Philonian Philosophers, had once got the word Logos into the Christian Religion they thought they might consistently or, at least plausibly, be converted to it and bring with them as many as they pleased of their own Philosophical or sophistical notions—
Inclosed are two Letters one to Dr White and one to Dr Mitchell, which I pray you to deliver in your projected Tour to Philadelphia, in which I wish you all possible pleasure, profit and consolation.—
I am Sir your friend and humble servant
John Adams